DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 5-6, 8-10, and 12-17 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on August 02, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 02, 2019 is withdrawn.  Claim 11, directed to Sub-Species II, drawn to Fig 9, a guide part with a stopper is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
This action is in reply to the amendment filed on July 22, 2020.
The amendment to the specification filed July 22, 2020 is entered.
Claims 1-2, 5-6, and 8-17 are currently pending and have been examined.
Claims 3-4, and 7 are cancelled.
Claims 1-2, 5-6, 8, 9, 10-12 are amended.
Claims 13-17 are new.
Applicant’s amendment to the specification overcomes the objection to the specification for informalities, set forth in the Non-Final Rejection mailed April 29, 2020.  The objection is withdrawn.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 08, 2020 and September 18, 2020 was filed after the mailing date of the Non-Final Rejection on April 29, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 5-6, and 8-17 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Paul Kravetz (Attorney of Record) on February 9, 2021.

The application has been amended as follows: 

9. (Amended) The air conditioner of claim 6, wherein the at least one driving part is configured to control a rotation angle of each of the first panel and the second panel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following:
An air conditioner comprising: a body; and a front panel including: a first panel including a first discharge panel, and a second discharge panel and a second panel including a first discharge panel, and a second discharge panel, the first and second discharge panels of the first panel are configured to be rotatable with respect to each other, so that the first panel and second panels are configurable to be in a first position in which the first discharge panel of the first panel is aligned along a front face of the body and the second discharge panel of the first panel is inside the body, and a second position in which the first discharge panel of the first panel extends perpendicularly from the front face and the second discharge panel of the first panel extends at an acute angle from a distal end of the first discharge panel of the first panel to the body.
The closest prior art of record is KR20110029870A to Lee (hereinafter “Lee”).
The closest prior art of Lee teaches, an air conditioner including a body with a front panel that is divided into a pair of first panels that are configured to rotate and include a first discharge panel and a second discharge panel with an opening formed to  discharge air from inside the body.  The first and second panels are rotatable with respect to the body.  Lee teaches the panels configurable in a first position where the pair of panels are aligned with the front face of the body, but fails to teach, the first and second panels configurable in a second position in which the first discharge panel of the first panel extends perpendicularly from the front face and the second discharge panel of the first panel extends at an acute angle from a distal end of the first discharge panel of the first panel to the body.
Furthermore, there is not teaching in the prior art of record that would, reasonably absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art, to provide an air-conditioner comprising a body and a front panel with rotatable first and second panels that include first and second discharge panels that are rotatable with respect to each other, and the first and second panels are configurable in a first position where the first discharge panel is aligned with the face of the body, and a second position in which the first discharge panel of the first panel extends perpendicularly from the front face and the second discharge panel of the first panel extends at an acute angle from a distal end of the first discharge panel of the first panel to the body, in combination with all other claimed features.


Response to Arguments
Applicant’s arguments, see Remarks Page 11-12, filed July 22, 2020, with respect to Claims 1-9 have been fully considered and are persuasive.  The Non-Final Rejection of April 29, 2020 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.J./Examiner, Art Unit 3763     
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763